Case: 18-50997      Document: 00514992829         Page: 1    Date Filed: 06/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                  United States Court of Appeals

                                    No. 18-50997
                                                                           Fifth Circuit


                                  Summary Calendar                       FILED
                                                                     June 12, 2019
                                                                    Lyle W. Cayce
ANGEL-LUIS MARTINEZ, JR.,                                                Clerk

              Plaintiff - Appellant

v.

STATE OF TEXAS, Mike Waldman; Shelly Stimple; MIKE WALDMAN;
SHELLY STRIMPLE,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:18-CV-134


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Angel-Luis Martinez, Jr. filed an action in the district court challenging
his Texas state court conviction for aggravated assault and sentence of fifty
years imprisonment, and bringing claims against individuals for their alleged
actions as prosecutors in obtaining the conviction. The district court dismissed
the action pursuant to Federal Rule of Civil Procedure 12(b)(5) for insufficient


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50997     Document: 00514992829      Page: 2   Date Filed: 06/12/2019



                                  No. 18-50997
service of process and Rule 12(b)(6) for failure to state a claim upon which relief
can be granted. Martinez appealed. We now AFFIRM for the same reasons
given by the district court.




                                        2